      Case 18-33967-bjh11 Doc 226 Filed 12/31/18                Entered 12/31/18 10:28:46           Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.

                                                                 ______________________________
   Signed December 27, 2018                                      United States Bankruptcy Judge
 ______________________________________________________________________



BTXN 104b/105b (rev. 09/11)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
Senior Care Centers, LLC                                   §    Case No.: 18−33967−bjh11
                                                           §    Chapter No.: 11
                                        Debtor(s)          §


                              ORDER FOR ADMISSION PRO HAC VICE
    The Court, having considered the Application for Admission Pro Hac Vice of John H. Rowland, to represent
Lancaster Pollard Mortgage Company LLC, related to document 167, ORDERS this application be:

    Granted − The Clerk of the District Court for the Northern District of Texas shall deposit the application fee to
the account of the Non−Appropriated Fund.

    Denied − The Clerk of the District Court for the Northern District of Texas shall return the admission fee to the
applicant.

                                               # # # End of Order # # #
